                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN


In re: Jennifer A Moon,                               Bankruptcy Case No. 11-36208-bhl

                       Debtor.                        Chapter 7


Jennifer A Moon,
                       Plaintiff,                     Adversary No. 18-02249-bhl
       v.

Iowa Student Loan Liquidity Corporation,

                       Defendant.


                                            DECISION


       Jennifer Moon filed a Chapter 7 bankruptcy petition on October 26, 2011. She received
her discharge a few months later and her case was closed. Late last year, Moon reopened her
bankruptcy case to commence this adversary proceeding against the Iowa Student Loan Liquidity
Corporation (ISL). Moon alleges that ISL violated the discharge injunction by attempting to
collect a discharged, prepetition debt. ISL has answered and denies violating the discharge
injunction, insisting that the debt at issue was not discharged because it is a “student loan” debt
excepted from discharge under 11 U.S.C. §523(a)(8).
       The parties agree that the material facts are undisputed and have filed cross motions for
summary judgment. They also agree that the dispositive issue is whether the ISL debt is one of
the types of “student loan” debts that are excluded from discharge under section 523(a)(8).
Counsel for both parties presented argument on September 6, 2019, and, after allowing for
supplemental briefing, the court took the matter under advisement. Based on Seventh Circuit
caselaw and the plain terms of the statute, the court concludes that the ISL debt is a student loan
debt covered by section 523(a)(8)(A)(i) and was not discharged. Consequently, ISL did not
violate the discharge injunction and is entitled to summary judgment. The court will enter a
separate order resolving the parties’ cross motions for summary judgment and dismissing
Moon’s complaint.




              Case 18-02249-bhl        Doc 21      Filed 12/18/19      Page 1 of 10
                                                UNDISPUTED FACTS1
            Between 1996 and 2007, Moon was a student at three different post-secondary schools:
Kirkwood Community College, the University of Iowa, and the Rochester Institute of
Technology (RIT). Like many students, Moon obtained student loans to help fund her education.
Moon’s loans included both federal “direct” student loans and three “private” student loans.
            Moon received her private loans from Wells Fargo, Citibank, and Sallie Mae. All three
private loans were made when Moon was a student, and she concedes that she received them
with the intent of using the funds to pay for tuition, living expenses, travel, and supplies.
            In 2007, after she graduated from RIT, Moon applied to consolidate her private loans
with ISL. ISL is a private, nonprofit institution that is governed by a board of directors
appointed by the Governor of Iowa. It operates as a tax-exempt entity under 26 U.S.C.
§501(c)(3).
            Before agreeing to make the consolidation loan, ISL confirmed the educational nature of
the underlying private loans. ISL reviewed Moon’s credit report to ensure that the loans she
sought to consolidate were listed as student loans. It also required Moon to certify in her loan
application that the underlying loans were used solely “to pay for qualified higher educational
expenses.” Based on this and other information, ISL approved Moon’s application and agreed to
make the consolidation loan. In the resulting credit agreement that Moon signed, she certified
that the loan proceeds would be used “solely to pay for qualified higher education expenses” and
“that all information provided herein and on the Addendum (if an Addendum is required) is true
and correct.” The credit agreement also alerted Moon to the possibility that her consolidation
loan might be “subject to the limitations on dischargeability in bankruptcy contained in Section
523(a)(8) of the United States Bankruptcy Code.”
            Moon signed the credit agreement and made these affirmative certifications on November
20, 2007. Thereafter, ISL issued Moon a consolidation loan in the amount of $69,253.93 and
distributed the loan proceeds directly to Wells Fargo, Citibank, and Sallie Mae to pay off Moon’s
underlying debts.
            Four years later, Moon filed this bankruptcy case. She listed ISL as a creditor, describing
the ISL debt as one for “Student Loans” in her schedules. Neither Moon nor ISL took any steps



1
    The undisputed facts are taken from the parties’ briefs, affidavits, and stipulated facts.




                     Case 18-02249-bhl             Doc 21       Filed 12/18/19           Page 2 of 10
to have the court determine the dischargeability of the debt before Moon received her discharge
and her case was closed.
       With her discharge in hand and her case closed, Moon stopped paying ISL. In response,
ISL told her that the consolidation loan debt was not discharged because of section 523(a)(8).
Moon seems to have accepted ISL’s position, at least initially. She resumed her payments to ISL
until requesting a deferment in March of 2014. After her case was closed, Moon paid ISL a total
of $5,229.09 on the consolidated loan debt.

                            SUMMARY JUDGMENT STANDARD
       Summary judgment is warranted when the parties’ pleadings and affidavits show there
are no genuine issues of material fact and the movant is entitled to judgment as a matter of law.
Fed. R. Bankr. P. 7056; Fed. R. Civ. P. 56(a). At summary judgment, the court’s role is to
determine whether there is a genuine dispute requiring trial, or “whether, in other words, there
are any genuine factual issues that properly can be resolved only by a finder of fact because they
may reasonably be resolved in favor of either party.” Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 250 (1986).
       A fact is “material” if, under the governing law, it could have an effect on the outcome of
the lawsuit. Id. at 248; Contreras v. City of Chicago, 119 F.3d 1286, 1291-92 (7th Cir. 1997). A
dispute over a material fact is “genuine” if a reasonable trier of fact could find in favor of the
non-moving party on the evidence presented. Anderson, 477 U.S. at 248. The moving party
bears the burden of proving that there is no genuine issue of material fact and that it is entitled to
judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). Where any
differences of fact are asserted, the court views the record in the light most favorable to the
nonmoving party. EEOC v. Sears, Roebuck & Co., 233 F.3d 432, 437 (7th Cir. 2000).
       “The ordinary standards for summary judgment remain unchanged on cross-motions for
summary judgment: we construe all facts and inferences arising from them in favor of the party
against whom the motion under consideration is made.” Blow v. Bijora, Inc., 855 F.3d 793, 797
(7th Cir. 2017) (citing Calumet River Fleeting, Inc. v. Int’l Union of Operating Eng’rs, Local
150, AFL-CIO, 824 F.3d 645, 647-48 (7th Cir. 2016)).




               Case 18-02249-bhl        Doc 21     Filed 12/18/19       Page 3 of 10
                                             ANALYSIS
       The parties agree that the central issue in this case – whether the ISL debt was discharged
in Moon’s bankruptcy – depends on an interpretation of section 523(a)(8) of the Bankruptcy
Code. This section generally excepts from a debtor’s discharge certain types of student loan
debts unless the debtor can establish “undue hardship.” More specifically, the statutory text
provides:

       (a) A discharge under section 727, 1141, 1228(a), 1228(b), or 1328(b) of this title
           does not discharge an individual debtor from any debt—

                                         *       *       *

            (8) unless excepting such debt from discharge under this paragraph would
                impose an undue hardship on the debtor and the debtor’s dependents, for—

               (A)(i) an educational benefit overpayment or loan made, insured, or
               guaranteed by a governmental unit, or made under any program funded in
               whole or in part by a governmental unit or nonprofit institution; or

                  (ii) an obligation to repay funds received as an educational benefit,
               scholarship, or stipend; or

               (B) any other educational loan that is a qualified education loan, as
               defined in section 221(d)(1) of the Internal Revenue Code of 1986,
               incurred by a debtor who is an individual[.]

11 U.S.C. §523. Here, Moon does not claim that she will suffer “undue hardship” if the ISL loan
debt is not discharged. Rather, she argues that the ISL loan debt is not one of the categories of
“student loan” debts falling within the ambit of section 523(a)(8).
       As presently enacted, section 523(a)(8) applies to three categories of “student loan”
debts. The first category, set forth in subsection (A)(i), excludes from discharge debts for “an
educational benefit overpayment or loan made, insured, or guaranteed by a governmental unit, or
made under any program funded in whole or in part by a governmental unit or nonprofit
institution.” The second category, described in subsection (A)(ii), excludes obligations “to repay
funds received as an educational benefit, scholarship, or stipend.” The final category, covered by
subsection (B), excepts debts for “any other educational loan that is a qualified education loan, as
defined in section 221(d)(1) of the Internal Revenue Code of 1986, incurred by a debtor who is
an individual.” A debt falling within any of these categories will not be discharged unless the



              Case 18-02249-bhl        Doc 21     Filed 12/18/19      Page 4 of 10
debtor shows that excluding the debt from the discharge “will impose an undue hardship on the
debtor and the debtor’s dependents.” 11 U.S.C. §523(a)(8).
         The parties offer an array of arguments for keeping the ISL consolidation loan both
within and without of all three categories. The court need not delve deeply into the morass of
arguments presented. The record establishes that Moon’s debt to ISL falls squarely within the
first statutory subsection, section 523(a)(8)(A)(i), and, as a result, the debt was not discharged.

         A.     Section 523(a)(8)(A)(i) applies to the ISL consolidation loan debt.
         Section 523(a)(8)(A)(i) excepts from a debtor’s general discharge “an educational benefit
overpayment or loan made, insured, or guaranteed by a governmental unit, or made under any
program funded in whole or in part by a governmental unit or nonprofit institution.” 11 U.S.C.
§523(a)(8)(A)(i). For a debt to fall under this exception, a party must prove (1) an overpayment
or a loan, (2) that is educational, and (3) either (a) made, insured, or guaranteed by a
governmental unit, or (b) made under a program wholly or partially funded by a governmental
unit or nonprofit. See In re Sokolik, 635 F.3d 261, 265-67 (7th Cir. 2011), cert. denied, 564 U.S.
1020 (2011); 4 Collier on Bankruptcy ¶523.14 (16th ed. 2019).
         Moon’s debt to ISL satisfies all three elements. The debt at issue unquestionably arises
from a “loan.” Moon and ISL entered into a contract, the credit agreement, pursuant to which
ISL transferred a defined quantity of money ($69,253.93) to pay off and consolidate Moon’s
underlying student loans, and Moon agreed to repay those funds in the future. This is a loan.
See Sokolik, 635 F.3d at 266 (defining loan for purposes of section 523(a)(8)(A)(i)).
         In addition, the loan was “educational” in nature. Under Seventh Circuit caselaw, a loan
is “educational” for section 523(a)(8) purposes if the “purpose” of the loan was to support the
debtor’s educational goals. See id. In Sokolik, the Court of Appeals explained that in
determining whether a loan is educational, a court “need only ask whether the lender’s
agreement with the borrower was predicated on the borrower being a student who needed
financial support to get through school.” Id. Here, Moon’s consolidation loan was specifically
premised on an educational purpose. In underwriting the loan, ISL took pains to ensure that the
consolidation loan was educational in nature and made the loan under the specific premise that
the loan would consolidate three underlying loans that Moon herself certified were educational in
nature. See id. at 266-67. The ISL loan’s purpose was to consolidate Moon’s underlying student
loans.




               Case 18-02249-bhl        Doc 21     Filed 12/18/19       Page 5 of 10
       Third, the consolidation loan was made under a program funded by a nonprofit
institution. The record establishes, and Moon does not dispute, that ISL is a nonprofit. See In re
Page, 592 B.R. 334, 337 (B.A.P. 8th Cir. 2018) (noting loans are made under a program funded
by a nonprofit when “the nonprofit entity played any meaningful part in procurement of the loans
under the program”); In re Pilcher, 149 B.R. 595 (B.A.P. 9th Cir. 1993) (discussing nonprofit
funding requirement); In re Jean-Baptiste, 584 B.R. 574, 584-85 (Bankr. E.D.N.Y. 2018)
(collecting cases). Thus, the undisputed facts establish all three elements under section
523(a)(8)(A)(i).

       B.      Moon’s arguments to avoid section 523(a)(8)(A)(i) are unavailing.
       Moon makes two arguments for excluding the ISL debt from section 523(a)(8)(A)(i).
First, Moon insists the ISL debt falls outside this subsection because the original, underlying
loans were made by private, for-profit institutions and thus, even if the ISL consolidation loan
was made by a nonprofit, the debt cannot be covered by subsection (A)(i). Br. Supp. Pl.’s Mot.
for Partial Summ. J. 8-9, ECF No. 15. Second, Moon argues that the ISL debt is not an
“educational . . . loan” as required under section 523(a)(8)(A)(i) because the loan fails to satisfy
the Internal Revenue Code (IRC) definition of “qualified education loan.” Pl.’s Resp. to Def.’s
Mot. for Summ. J. 2-5, ECF No. 17. As explained below, both arguments fail based on the
statutory language and Seventh Circuit caselaw.

            1. The relevant debt for section 523(a)(8)(A)(i) purposes is the ISL loan, not the
               underlying private loans that ISL paid off.
       Moon’s primary argument is that the court should look past the ISL consolidation loan
and apply subsection (8)(A)(i) to the underlying private loans that ISL paid off. She contends
that because the underlying loans were made by for-profit lenders, those debts would not satisfy
subsection (8)(A)(i). While Moon is correct that loans made by private for-profit lenders fall
outside subsection (8)(A)(i), her insistence that the court focus on those underlying loans, rather
than the existing ISL consolidation loan, runs contrary to Seventh Circuit caselaw and the plain
language of the statute.
       Student loan consolidations are not new. Twenty-five years ago, in Hiatt v. Indiana State
Student Assistance Comm’n., 36 F.3d 21 (7th Cir. 1994), cert. denied, 513 U.S. 1154 (1995), the
Seventh Circuit addressed the issue of loan consolidation in a dispute over student loan
dischargeability. In Hiatt, the Court of Appeals confirmed that in applying section 523(a)(8) and




              Case 18-02249-bhl         Doc 21     Filed 12/18/19       Page 6 of 10
analyzing the potential nondischargeability of a student loan debt, courts must look to the final
consolidated loan, not the underlying loans replaced by the loan consolidation. Id. at 25. Hiatt
involved a Chapter 7 debtor who took out several student loans from an institution designated by
the United States Department of Education to guarantee educational loans. Id. at 22. The debtor
later consolidated those loans with the same institution under a federal consolidation program
before filing for bankruptcy four years later. Id. At that time, a prior version of section
523(a)(8)(A)(i) provided for the discharge of governmental or nonprofit student loans where
payment of the loan first became due more than five years before the debtor’s bankruptcy. Id. at
23. Because the debtor had received the consolidation loan less than five years before her
bankruptcy petition, she argued the court should look to the original, underlying loans, which she
received outside the five-year window. Id. at 22-24. The Seventh Circuit rejected her argument,
explaining that when the debtor consolidated her student loans by undertaking a new loan, “the
proceeds of which were used to repay in full her original educational loans,” the consolidated
loan became a “new, distinct debt.” Id. at 23. This holding is consistent with a plain reading of
the statutory text.
        While Hiatt involved a prior version of the statute, its holding remains valid. When
Moon accepted the consolidation loan from ISL, she replaced her prior debts with a “new,
distinct debt” to ISL. Indeed, the underlying debts were extinguished by ISL’s payments to the
earlier lenders and ISL has no ability to enforce those underlying obligations. Moreover,
although some of the statutory text has changed, the basic statutory structure and the wording
analyzed by the Seventh Circuit in Hiatt have not. Accordingly, it is the consolidation loan that
is the debt to be analyzed in this context.
        Moon does little to distinguish Hiatt and cites no caselaw to support her argument for
disregarding the existing debt in favor of analyzing debts that were satisfied and replaced by the
ISL consolidation loan. Even after the court questioned whether Hiatt was dispositive at oral
argument and gave her additional time to submit a supplemental brief, she offers no support for
deviating from the Seventh Circuit’s holding. It does not appear that any court has accepted
Moon’s premise. To the contrary, the courts that have addressed the issue agree that where
multiple student loans are consolidated, it is the consolidated loan that must be analyzed for
subsection (8)(A)(i) purposes. See In re Drysdale, 248 B.R. 386, 390-91 (B.A.P. 9th Cir. 2000),
aff’d, 2 F. App’x 776 (9th Cir. 2001) (holding the loan consolidated by a nonprofit to be the loan




               Case 18-02249-bhl        Doc 21    Filed 12/18/19       Page 7 of 10
at issue when the debtor’s original loans included a student loan issued by Citibank, a private
for-profit lender); In re Rudnicki, 228 B.R. 179, 181 (B.A.P. 6th Cir. 1999) (finding the loan
consolidated by a private entity, but guaranteed by a nonprofit, to be the loan at issue when the
debtor’s original loans included loans issued by SallieMae and Ameritrust, both private, for-
profit lenders). Moon’s argument for looking past the ISL consolidation loan is rejected.

           2. The ISL loan is an educational loan within the meaning of section
              523(a)(8)(A)(i).
       Moon’s second argument is that the ISL loan is not “an educational . . . loan” under
section 523(a)(8)(A)(i) because it is not a “qualified education loan” under section 221(d)(1) of
the IRC. Under the IRC definition, a “qualified education loan” must not exceed the student’s
“cost of attendance.” 26 U.S.C. §221(d)(1), (2). Moon insists that one of her underlying loans,
the Citibank loan, combined with her other borrowing, put her over the “cost of attendance” at
RIT. Br. Supp. Pl.’s Mot. for Partial Summ. J. 9-10, ECF No. 15; see also 26 U.S.C. §221(d)(2);
20 U.S.C. §1087ll.
       In more specific terms, Moon calculated the total cost of her attendance at RIT as
$132,735, Compl. ¶ 17, ECF No. 1, but claims she received $146,368 in scholarships and federal
student loans while attending RIT, Compl. ¶ 18, not including an additional $45,912 in private
loans from Citibank and Sallie Mae. Moon Summ. J. Aff. ¶ 7, ECF No. 15-1. Based on this
analysis, Moon asserts that the Citibank loan necessarily included funds in excess of the cost of
attendance, making it a “mixed-use” loan and not a “qualified education loan” under the IRC
definition. See 26 U.S.C. §221(d)(1); 26 C.F.R. §1.221-1(e)(4) Ex. 6 (2019) (providing an
example of a mixed-use loan). Moon further argues that because the Citibank loan was not a
qualified education loan, the ISL consolidation loan cannot be a qualified education loan.
       Among numerous other disagreements, the parties dispute how to determine the “cost of
attendance” at an educational institution. See 26 U.S.C. §221(d)(2); 20 U.S.C. §1087ll. The
court need not resolve the “cost of attendance” issue, however, because Moon’s argument is
based on a false premise.
       Contrary to Moon’s theory, subsection (8)(A)(i) does not incorporate the IRC term
“qualified education loan.” While the final subsection of section 523(a)(8), subsection (B), cites
to and incorporates the IRC term “qualified education loan,” Congress elected not to impose that
requirement on the categories of loans covered by subsection (A)(i) or (A)(ii). Thus, the IRC




              Case 18-02249-bhl        Doc 21     Filed 12/18/19      Page 8 of 10
definition only applies to the third of section 523(a)(8)’s three categories of student loans – those
loans made by private, for-profit student lenders described in subsection (B). Where Congress
has imposed a requirement in one subsection, but not in another, it is not appropriate for the
court to re-write the statute to make the statute say something that it does not. E.g., Dodd v.
United States, 545 U.S. 353, 359 (2005) (“[W]e are not free to rewrite the statute that Congress
has enacted.”).
       Subsection (8)(A)(i) applies to “an educational benefit overpayment or loan made” by
governmental entities and nonprofits. 11 U.S.C. §523(a)(8)(A)(i). Unlike subsection (8)(B),
subsection (8)(A)(i) simply requires that the debt at issue arise from a loan that is educational in
nature; it need not comply with the IRC definition of “qualified education loan.” 11 U.S.C.
§523(a)(8)(A)(i), (B). As the Seventh Circuit explained in In re Sokolik, “it is the purpose of a
loan which determines whether it is ‘educational.’” 635 F.3d at 266.
       Here, both the underlying private loans and the ISL consolidation loan were
“educational” in nature. Moon concedes that the underlying private loans were predicated on
Moon being a student. She received them while she was a student and with the intent of using
the funds to pay for tuition, living expenses, travel, and supplies. When Moon sought to
consolidate those loans with ISL, she specifically certified that both the underlying loans had
been, and the consolidation loan would be, used solely to pay for “qualified higher educational
expenses.” The undisputed facts establish that ISL made the consolidation based on that
premise. In these circumstances, the ISL loan is “educational” in nature for purposes of
subsection (8)(A)(i). This is true, even if the loan would not be a “qualified education loan” for
purposes of subsection (8)(B) and IRC section 221(d)(1). Even if Moon borrowed more than the
cost of her education, her excess borrowing does not place the consolidation loan outside
subsection (8)(A)(i).
       At least one other court faced with a consolidation loan under section 523(a)(8)(A)(i) has
similarly focused on whether the underlying and consolidation loans were educational in nature
without requiring an analysis of whether the loans satisfied the IRC definition of “qualified
education loan.” See In re Cleveland, 559 B.R. 265 (Bankr. N.D. Ga. 2016) (“A failure of a loan
to qualify under one of the provisions does not eliminate the possibility of it qualifying as non-
dischargeable under the other provisions.”). And, again, despite being given the chance to
submit a supplemental brief, Moon cites no authority for incorporating the IRC definition into




              Case 18-02249-bhl        Doc 21      Filed 12/18/19      Page 9 of 10
section 523(a)(8)(A)(i). Based on the plain terms of the applicable subsection and the Seventh
Circuit’s reasoning in Sokolik, the ISL debt is a student loan debt excluded from the debtor’s
discharge under section 523(a)(8)(A)(i).

                                           CONCLUSION
       The undisputed facts confirm that the ISL debt is a student loan debt covered by section
523(a)(8) and was not discharged. Consequently, ISL did not violate the discharge injunction.
The court will enter a separate order granting ISL’s summary judgment motion, denying Moon’s
motion for partial summary judgment, and dismissing Moon’s complaint.


Dated: December 18, 2019
BY THE COURT



______________________________
Brett H. Ludwig
United States Bankruptcy Judge




             Case 18-02249-bhl        Doc 21     Filed 12/18/19      Page 10 of 10
